Citation Nr: 1008087	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force 
from September 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The Veteran appeared at a Travel Board Hearing in December 
2009.  A transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran in this case alleges that he developed PTSD as a 
result of exposure to traumatic events occurring during his 
service in the U.S. Air Force.  Specifically, the Veteran 
alleges being in the Republic of Vietnam as an aircraft 
crewman, where he asserts being a witness to rocket fire and 
to casualties.  Additionally, the Veteran states that he was 
present at Clark Air Base (AB) in the Philippines during two 
catastrophic typhoons, and that his unit was called into 
action to help the local populace deal with the devastation 
of the storms.  

Regarding service in Vietnam, although the Board notes that 
the Veteran did serve as an air cargo technician, there is no 
indication that the Veteran served in Vietnam at any point 
during his service.  Indeed, the Veteran was not awarded the 
Vietnam Service Medal (VSM), and his service personnel 
records do not reflect assignment to any unit within the 
borders of the Republic of Vietnam.  In addition to this lack 
of evidence, the Board must also note that the Veteran has a 
clinical history of exaggerating his alleged wartime 
experiences.  That is, an April 2007 VA mental health 
clinical note reveals that the Veteran had been dishonest 
about reporting war trauma, and he admitted to relaying a 
story about witnessing a dead civilian to VA, even though 
that story was based on the experience of another Veteran in 
his mental health group.  There are thus credibility issues 
with regards to the alleged service in Vietnam, and the Board 
cannot conclude that the Veteran ever had any service in that 
country.  

Despite the Veteran's suspect credibility with regard to his 
alleged Vietnam stressors, it is noted that there is a 
diagnosis of PTSD made several times in the record.  
Additionally, although there is no evidence of Vietnam 
service, there is affirmative evidence of the Veteran being 
stationed at Clark AB in the Philippines during the time of a 
catastrophic typhoon.  Indeed, the Veteran has submitted a 
newspaper article which shows that the Philippines was hit 
with a typhoon during the Veteran's assignment at Clark, and 
that there were over 100 casualties associated with the 
storm.  As the Veteran was in airlift operations, it is not 
unreasonable to assume that in addition to his exposure to 
the storm, he might have had duties which required him to 
provide humanitarian aid to those affected by the natural 
disaster.  

Given the above, the Veteran should be afforded a 
comprehensive VA examination to determine if his diagnosed 
PTSD is related to the in-service stressors associated with 
the typhoons witnessed at Clark AB.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).  The examiner should 
note that any alleged service in Vietnam is unsubstantiated, 
and that the Veteran has had credibility issues when 
attesting to this alleged period of service.  Thus, in the 
examination report, the examiner should ascertain expressly 
if the PTSD is related to the confirmed noncombat service in 
the Philippines during 1972 typhoons. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature, approximate onset date or etiology 
of PTSD, or any other acquired psychiatric 
disorder, which may currently be present. 
Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiners are asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that PTSD or any 
other acquired psychiatric disability 
began during service or is otherwise 
linked to any stressful incident of 
service, to include service as an air 
cargo technician assigned to Clark AB in 
the Philippines during typhoons occurring 
in 1972.

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


